J-S33010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    ZABEIROU RACHID ISSOUFOU                    :
                                                :
                          Appellant             :   No. 2331 EDA 2019

          Appeal from the Judgment of Sentence Entered July 23, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0007517-2018


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                                     FILED MAY 11, 2021

        Appellant, Zabeirou Rachid Issoufou, appeals from the July 23, 2019

Judgment of Sentence entered in the Montgomery County Court of Common

Pleas following his non-jury conviction of Driving Under the Influence of

Alcohol (“DUI”), 75 Pa.C.S. § 3802(a)(2).            Appellant challenges the trial

court’s    denial    of    his   Motion   to   Suppress,   the   sufficiency   of   the

Commonwealth’s evidence, and the sentencing court’s imposition of costs

without consideration of Appellant’s ability to pay. After careful review, we

affirm.

        The facts and procedural history are as follows. On Saturday, June 2,

2018, at approximately 9:45 AM, the Upper Dublin Police Department

dispatched Officer Stephen Pimm to a suspicious vehicle call in a residential

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S33010-20



neighborhood. Officer Pimm approached the vehicle without using his lights

or siren. He found the vehicle parked legally with the engine running.

       Officer Pimm parked his marked patrol car directly behind the vehicle,

exited it, and approached the vehicle from the driver’s side. As Officer Pimm

approached the vehicle, he observed that all four of the windows were open

slightly1 and that Appellant was, at least initially, asleep in the driver’s seat.

       Appellant awoke as Officer Pimm approached the vehicle. Through the

open driver’s side window Officer Pimm asked Appellant if he was okay. As

Appellant responded, Officer Pimm immediately detected a strong odor of

alcohol on Appellant’s breath and observed that Appellant’s speech was slow

and slurred and that his eyes were red and bloodshot.

       Appellant told Officer Pimm that the prior evening, he had been at a

party around the corner at a friend’s house. He stated that he had parked his

vehicle in its current location around 9:00 AM and told Officer Pimm that if his

being parked there was a problem, he could just leave, to which Officer Pimm

said “hold on.”

       Corporal Andrew Rowland then arrived on the scene and spoke

separately with Appellant about the events leading up to this encounter.

Appellant’s explanation to Corporal Rowland was not consistent with the report

Appellant gave to Officer Pimm. In particular, Appellant told Corporal Rowland

____________________________________________


1 Officer Pimm could not say exactly how open Appellant’s windows were, but
he indicated a space of about four inches by holding apart his thumb and index
finger. N.T. Suppression at 45.

                                           -2-
J-S33010-20



that Appellant had been drinking beer at a Big Heads bar in Willow Grove until

1:00 AM. Appellant could not explain how he ended up on School Lane in

Upper Dublin. Corporal Rowland noticed the indicia of alcohol consumption on

Appellant, including bloodshot glassy eyes, a smell of alcohol coming from his

breath, and delayed responses to his questions. Corporal Rowland did not

observe any beer or liquor bottles anywhere in Appellant’s vehicle.

      The officers asked Appellant to turn off and exit the vehicle to perform

field sobriety tests. Appellant complied. Following the field sobriety tests,

Officer Pimm and Corporal Roland concluded that Appellant was under the

influence of alcohol and was not capable of safely operating a motor vehicle.

      Officer Pimm arrested Appellant. Appellant consented to a blood draw,

which took place at 10:52 AM and indicated a blood alcohol concentration of

.09% plus or minus .006%.

      The Commonwealth charged Appellant with two counts of DUI.

Appellant filed a pre-trial Motion to Suppress claiming that, from the outset,

the   interaction    between   Appellant   and   Officer   Pimm   constituted   an

investigative detention, and that the investigative detention was not justified

by Officer Pimm’s reasonable suspicion Appellant had been engaged in

criminal activity.

      On July 23, 2019, immediately prior to the commencement of

Appellant’s trial, the court held a hearing on the Motion to Suppress. The

court heard testimony from Officer Pimm and Corporal Rowland establishing

the facts as set forth above. N.T. Suppression, 7/23/19, at 7-34. Officer

                                      -3-
J-S33010-20



Pimm also testified with particularity regarding Appellant’s performance on

five field sobriety tests and the results of his portable breath test and the

contents of his police vehicle’s dash camera video. Id. at 15-20.   The

Commonwealth also played for the court the audio portion of Officer Pimm’s

dash cam video, which recorded his interaction with Appellant.

       Following its consideration of the evidence presented and the parties’

arguments, the trial court placed its findings of fact and conclusions of law on

the record.     The court concluded, inter alia, that the original interaction

between Officer Pimm and Appellant was properly characterized as a mere

encounter and that the initial observations by Officer Pimm of intoxication

supported a reasonable suspicion that Appellant had driven his vehicle while

intoxicated, which justified the subsequent investigative detention. The court

further concluded that probable cause supported Appellant’s arrest because

Appellant had failed some of the field sobriety tests. Accordingly, the court

denied Appellant’s Motion to Suppress evidence.2

       The case proceeded immediately to a stipulated non-jury trial.        The

parties stipulated to the incorporation of the testimony from the suppression

hearing into the trial record, except for the results of two field sobriety tests

and the portable breath test.          The parties also stipulated that defendant

consented to a blood draw and to its result.
____________________________________________


2  The court noted that “the initial encounter between the officer and
[Appellant] is not unlawful. It is appropriate either under the [m]ere
[e]ncounter [d]octrine or the [c]ommunity [c]are-[t]aking [d]octrine. There
is nothing wrong with that. It is most appropriate.” N.T. at 45.

                                           -4-
J-S33010-20



       At the conclusion of trial, the court found Appellant guilty of DUI. The

court imposed an agreed sentence of 6 months’ probation, and to pay a $300

fine, costs,3 and supervision fees.            Appellant did not file a Post-Sentence

Motion.

       This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

       Appellant raises the following three issues on appeal:

       1. Did the suppression court err in denying [Appellant’s M]otion to
       [S]uppress when the record shows police officers had no
       reasonable, articulable suspicion that [Appellant] was engaged in
       any criminal activity at the time of his investigative detention?

       2. Was there sufficient evidence to establish that [Appellant] had
       driven, operated[,] or was in actual physical control of the
       movement of a vehicle between 8:52 [AM] and 10:52 [AM] on July
       23, 2019?

       3. Did the sentencing court err in imposing costs and a supervision
       fee absent a determination or evidence of [Appellant’s] ability to
       pay where [Appellant] was an indigent defendant?

Appellant’s Brief at 4.

Issue 1 – Motion to Suppress

       In his first issue, Appellant challenges the denial of his Motion to

Suppress. Id. at 10-18. Relying on Commonwealth v. Livingstone, 174
A.3d 609 (Pa. 2017), and Commonwealth v. Hampton, 204 A.3d 452 (Pa.

Super. 2019), he argues that the suppression court erred in characterizing his

interaction with Officer Pimm, from the start, as a mere encounter and not an
____________________________________________


3The amount of the costs imposed was not stated on the record at the hearing
or in the written sentencing Order, but totaled $1,527.50.

                                           -5-
J-S33010-20



investigative detention. Id. at 10.    In support of this claim, Appellant,

analogizing this case to a traffic stop, asserts that no reasonable person would

believe he was free to leave if he awoke to a marked police car parked behind

his vehicle and a uniformed police officer approaching his car as Appellant did.
Id. at 14. He also argues that the suppression court’s conclusion that the

interaction between Appellant and Officer Pimm was, at the outset, a mere

encounter was in error because the record does not support the court’s finding

that Officer Pimm observed that he “smelled a strong odor of an alcoholic

beverage coming from [Appellant’s] breath, [Appellant’s] speech was slow and

slurred, and [Appellant] had bloodshot, red eyes” before Appellant rolled down

his window. Id. at 15.

      Appellant also argues that Officer Pimm’s observation of a “black male

asleep in the driver’s seat” of a lawfully parked vehicle, with no damage to the

vehicle or the surrounding area, and no observation of illegal activities did not

amount to a reasonable articulable suspicion that Appellant was engaged in

criminal activity at the time of his investigative detention. Id. at 10.

      When we review the denial of a Motion to Suppress, “we are limited to

considering only the Commonwealth’s evidence and so much of the evidence

for the defense as remains uncontradicted when read in the context of the

record as a whole.” Commonwealth v. Yorgey, 188 A.3d 1190, 1198 (Pa.

Super. 2018) (en banc) (citation and internal quotation marks omitted). When

testimony and other evidence support the trial court’s findings of fact, this




                                      -6-
J-S33010-20



Court is bound by them and we “may reverse only if the court erred in reaching

its legal conclusions based upon the facts.” Id. (citation omitted).

      We are highly deferential to the suppression court’s factual findings and

credibility determinations. Commonwealth v. Batista, 219 A.3d 1199, 1206

(Pa. Super. 2019). “It is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given to

their testimony. The suppression court is free to believe all, some or none of

the evidence presented at the suppression hearing.”       Commonwealth v.

Elmobdy, 823 A.2d 180, 183 (Pa. Super. 2003) (citations omitted). “[I]f the

record supports the suppression court’s findings, we may not substitute our

own findings.” Bastista, supra at 1206 (citation omitted). However, we give

no deference to the suppression court’s legal conclusions and review them de

novo. Id.

      “The scope of review from a suppression ruling is limited to the

evidentiary record created at the suppression hearing.” Commonwealth v.

Neal, 151 A.3d 1068, 1071 (Pa. Super. 2016). Importantly, “[o]nce a motion

to suppress evidence has been filed, it is the Commonwealth’s burden to

prove, by a preponderance of the evidence, that the challenged evidence was

not obtained in violation of the defendant’s rights.”     Commonwealth v.

Wallace, 42 A.3d 1040, 1047-48 (Pa. 2012) (citing Pa.R.Crim.P. 581(H)).

      The Fourth Amendment of the United States Constitution and Article 1,

Section 8 of our state Constitution protects citizens from unreasonable

searches and seizures. In re D.M., 781 A.2d 1161, 1163 (Pa. 2001). “To

                                     -7-
J-S33010-20



secure the right of citizens to be free from [unreasonable searches and

seizures], courts in Pennsylvania require law enforcement officers to

demonstrate ascending levels of suspicion to justify their interactions with

citizens as those interactions become more intrusive.” Commonwealth v.

Beasley, 761 A.2d 621, 624 (Pa. Super. 2000).

      This Court has identified three categories of interactions between police

and a citizen:

      The first of these is a “mere encounter” (or request for
      information) which need not be supported by any level of
      suspicion, but carries no official compulsion to stop or to respond.
      The second, an “investigative detention[,]” must be supported by
      a reasonable suspicion; it subjects a suspect to a stop and a period
      of detention, but does not involve such coercive conditions as to
      constitute the functional equivalent of an arrest. Finally, an arrest
      or “custodial detention” must be supported by probable cause.

Commonwealth v. Downey, 39 A.3d 401, 405 (Pa. Super. 2012) (citation

omitted).   When determining whether an individual is subject to a mere

encounter or an investigative detention, “[t]he pivotal inquiry is whether, in

light of the facts and circumstances, a reasonable man, innocent of any crime,

would have thought he was being restrained had he been in the defendant’s

shoes.” Hampton, 204 A.3d at 458 (citation omitted).

      Appellant relies on Livingstone and Hampton.           In Livingstone, a

state trooper pulled his marked police cruiser alongside a stopped vehicle on

the right shoulder of an interstate highway, activating the emergency lights

on his vehicle. 174 A.3d at 614. After asking the vehicle’s driver if she was

okay and where she was going, the trooper pulled his vehicle in front of the


                                      -8-
J-S33010-20



defendant’s vehicle. Id. At approximately the same time, another trooper

pulled behind the defendant’s vehicle. Id. Our Supreme Court concluded that

a seizure occurred when the trooper pulled his police vehicle, with its

emergency lights activated, behind a parked or stopped vehicle. Id. at 622-

25 (citing fourteen other jurisdictions supporting a similar holding).

      In Hampton, the defendant drove his vehicle into the field of a privately

owned church. 204 A.3d at 458. The police pulled in behind him, “effectively

blocking his exit as his vehicle was facing a building, and he could not travel

forward.” Id. (citation and internal quotation marks omitted). In ruling that

a reasonable person in the defendant’s shoes would not have felt free to leave,

this Court focused on the restriction of the defendant’s freedom of movement

“by means of physical force” by the police. Id. (citations omitted).

Specifically, this Court concluded that the defendant was subject to an

investigative detention when the officer parked behind defendant’s vehicle in

a way that completely blocked defendant’s only means of leaving the area.

Id.at 458-59.

      Our Supreme Court has also found that an officer had “seized” an

individual when the officer prevented the individual from exiting his vehicle by

closing the door when the individual opened it. Commonwealth v. Adams,

205 A.3d 1195, 1200 (Pa. 2019). The Supreme Court stated that an “act of

physical force and a show of authority[] is precisely the type of escalatory

factor” that shows a seizure had occurred. Id. at 1200-01. This type of police

action is clearly distinguishable from a request. See Commonwealth v. Au,

                                     -9-
J-S33010-20



42 A.3d 1002, 1007 n.3 (Pa. 2012) (stating that when considering whether an

individual has been “seized,” a “request obviously differs from a demand”).

        In the instant case, the suppression court explained its finding that a

mere encounter and not a seizure occurred when Officer Pimm pulled his

vehicle behind Appellant’s vehicle in response to the suspicious vehicle call

concerning a man asleep inside a parked vehicle. The court stated:

        Officer Pimm did not stop [Appellant’s] vehicle or pull him over to
        the side of the road. He did not block [Appellant’s] path to leave
        the scene. He did not activate his sirens or flashers. [Appellant]
        could not feel restrained to leave when Officer Pimm pulled his
        patrol vehicle behind him because he was asleep at that moment.

Trial Ct. Op at 7.

        The court “mindful of the importance of [] Livingstone and the many

potential problems associated with pre-textual police encounters,” concluded

that:

        [I]n this case, the police were notified of [Appellant’s] condition
        by a third person as opposed to initiating a contact with
        [Appellant]. [Appellant] was not stopped or pulled over by the
        police. The police did not engage its flashers or siren when parked
        behind [Appellant’s] vehicle. The police did not block [Appellant]
        from leaving the scene. There was little or no intrusive conduct
        by the police other than asking [Appellant] to lower his driver’s
        side window. The police had the right under the circumstances to
        make minimally intrusive observations at that moment and ensure
        that defendant was capable of driving away. [Appellant] was
        seized after Officer Pimm discovered evidence supporting a
        reasonable suspicion of criminal activity.
Id. at 10.

        Our review of the record indicates that, unlike in Livingstone and

Hampton, Officer Pimm testified that he approached Appellant’s vehicle


                                      - 10 -
J-S33010-20



without activating his lights or siren, parked his patrol car, and observed

Appellant asleep in his still-running car.         Officer Pimm did not position his

police vehicle in a way that would have blocked Appellant’s avenue of exit;

thus, had Appellant been awake, he would have been capable of leaving the

area. Additionally, Officer Pimm approached Appellant’s vehicle alone, and

did not issue any commands to Appellant.             It was as Officer Pimm began

conversing with Appellant through Appellant’s slightly-open window that he

could smell the odor of alcohol on Appellant’s breath and noticed other indicia

of intoxication. The record reflects that Officer Pimm made these observations

before Appellant mentioned leaving the scene. We agree with the suppression

court’s conclusion that Appellant “was seized at the moment the officer said

‘hold on’ after [Appellant] said ‘I’ll just leave.” Trial Ct. Op. at 9.

       Given the totality of the circumstances, we conclude that Officer Pimm’s

interaction with Appellant was, a mere encounter until Officer Pimm’s

observations of the indicia of intoxication provided him with reasonable

suspicion that Appellant had engaged in criminal activity, i.e., driving while

intoxicated.    Accordingly, the trial court did not err in denying Appellant’s

Motion to Suppress.4




____________________________________________


4 In light of our disposition we need not address Appellant’s alternate
argument that the public safety exception of the community caretaking
doctrine does not apply.

                                          - 11 -
J-S33010-20



Issue 2 – Sufficiency of the Evidence

      In his second issue, Appellant claims that the Commonwealth’s evidence

was insufficient to sustain his conviction of DUI.        He argues that the

Commonwealth failed to prove at what time he parked his vehicle and whether

he was intoxicated when he did so. Appellant’s Brief at 21. He further argues

that the Commonwealth’s evidence was insufficient to prove that his blood

alcohol level exceeded the legal limit within two hours after he operated his

vehicle. Id.

      “A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). Our standard

of review is de novo, but our scope of review is limited to the evidence

admitted at trial viewed in the light most favorable to the Commonwealth as

verdict winner.   Commonwealth v. Rushing, 99 A.3d 416, 420-21 (Pa.

2014).

      “[W]hile passing on the credibility of the witnesses and the weight of

the evidence [the factfinder] is free to believe all, part, or none of the

evidence.” Commonwealth v. Miller, 172 A.3d 632, 640 (Pa. Super. 2017).

“[O]ur jurisprudence does not require fact[]finders to suspend their powers of

logical reasoning or common sense in the absence of direct evidence. Instead,

[the factfinder] may make reasonable inferences from circumstantial evidence

introduced at trial.”   Commonwealth v. Teems, 74 A.3d 142, 148 (Pa.

Super. 2013) (internal citation omitted).




                                     - 12 -
J-S33010-20



      The court convicted Appellant of 75 Pa.C.S. § 3802(a)(2) which prohibits

an individual from driving, operating, or being in “actual physical control of

the movement of a vehicle after imbibing a sufficient amount of alcohol such

that the alcohol concentration in the individual’s blood or breath is at least

0.08% but less than 0.10% within two hours after the individual has driven,

operated, or been in actual physical control of the movement of the vehicle.”

      Whether a person is in actual physical control of a vehicle is “determined

based on the totality of the circumstances, including the location of the

vehicle, whether the engine was running[,] and whether there was other

evidence indicating that the defendant had driven the vehicle at some point

prior to the arrival of police on the scene.” Commonwealth v. Wolen, 685
A.2d 1384, 1385 (Pa. 1996).

      A court may find that a defendant was in actual physical control of his

car when the defendant is asleep in the front seat of the car while the car was

parked on the side of the road with its engine running and its lights on.

Commonwealth v. Toland, 995 A.2d 1245, 1246 (Pa. Super. 2010).

      The following evidence informed the trial court’s conclusion that

Appellant had violated Section 3802(a)(2):

      Here, [Appellant] was the sole occupant of the vehicle and was
      asleep while sitting in the driver’s seat. The engine was running.
      He was parked on a public street in a residential neighborhood
      where he did not live. He provided conflicting testimony about
      how he got to that location and could not clearly recollect the eight
      to nine hours before he woke. He testified about drinking beer at
      a bar in Willow Grove the night before, partying at a friend’s house
      nearby (although he could not remember which house) and


                                     - 13 -
J-S33010-20


      parking around 9:00 AM (about 45 minutes before Officer Pimm
      approached him).

Trial Ct. Op. at 11.

      The court concluded that this evidence was sufficient to find beyond a

reasonable doubt that Appellant was in actual physical control of his motor

vehicle. Id. We agree.

      The trial court also addressed Appellant’s claim that the Commonwealth

failed to prove that Appellant was in actual physical control of the movement

of his vehicle between 8:52 AM and 10:52 AM when he had his blood drawn

and that his blood alcohol content was at least .08% during that period. In

particular, the court noted that Appellant told Officer Pimm that Appellant had

parked his vehicle around 9:00 AM that morning. Id. at 12. Only 45 minutes

later, Officer Pimm discovered Appellant in actual physical control of his

vehicle as Appellant was the sole occupant in the driver’s seat in a vehicle with

its engine running. Id. Thus, since both 9:00 AM and 9:45 AM were within

two hours of the blood draw at 10:52 AM, the trial court concluded that

Commonwealth likewise presented sufficient evidence to prove this element

of the offense. Id.

      Our review of the record confirms that the Commonwealth presented

sufficient evidence from which the trial court, sitting as fact-finder, could

reasonably infer that Appellant had been in actual physical control of his

vehicle within two hours of his blood draw.      Accordingly, Appellant is not

entitled to relief on this claim.



                                     - 14 -
J-S33010-20



Issue 3 – Imposition of Costs

      In his final issue, Appellant claims that the trial court erred in imposing

the costs of prosecution without first considering his ability to pay costs.

Appellant’s Brief at 22-27.     Appellant did not file a pre-sentence Motion

requesting that the court consider his indigency before imposing costs as part

of his Judgment of Sentence; instead, Appellant raised this issue for the first

time in this appeal.

      A panel of this Court recently considered, and dismissed, an identical

claim. In Commonwealth v. Snyder, 2021 WL 1324388 at *9 (Pa. Super.

filed April 9. 2021), the defendant asserted that the trial court erred in failing

to conduct an inquiry into his ability to pay before imposing costs as part of

his sentence. The Snyder Court, noting that this claim implicates the legality

of a defendant’s sentence, addressed its merits even though Appellant had

not raised it before the trial court. Id. at *11. Relying on another recent

decision of this Court, Commonwealth v. Lopez, 2021 WL 1096376 (Pa.

Super. 2021) (en banc), the Snyder Court concluded that a defendant is not

entitled to a presentence determination of his ability to pay before the court

imposes costs.

      Snyder is dispositive of Appellant’s claim. Accordingly, Appellant is not

entitled to relief.

      Judgment of Sentence affirmed.




                                     - 15 -
J-S33010-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2021




                          - 16 -